Dismissed and Memorandum Opinion filed August 14, 2014




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00495-CR

                    DONALD RAY WILLIAMS, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 239th District Court
                          Brazoria County, Texas
                       Trial Court Cause No. 20451-G

                 MEMORANDUM                      OPINION


      Appellant filed a pro se notice of appeal from the trial court’s order denying
his application for post-conviction writ of habeas corpus pursuant to article 11.07
of the Texas Code of Criminal Procedure. An article 11.07 writ of habeas corpus
is returnable to the Court of Criminal Appeals, and the convicting court’s order
may not be appealed to this court. See Tex. Code Crim. Proc. art. 11.07, § 3. Thus,
only the Court of Criminal Appeals has jurisdiction to review post-conviction
habeas corpus proceedings. Ater v. Eighth Court of Appeals, 802 S. W.2d 241, 243
(Tex. Crim. App. 1991); Board of Pardons & Paroles ex rel. Keene v. Court of
Appeals for Eighth Dist., 910 S. W.2d 481, 483 (Tex. Crim. App. 1995) (holding
that article 11.07 provides the exclusive means to challenge a final felony
conviction).

      This court lacks jurisdiction to consider an appeal from the order on
appellant’s post-conviction application for writ of habeas corpus. Accordingly, we
order the appeal dismissed.



                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Donovan and Brown.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                        2